RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4 del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B, se constituyen las siguientes Salas de Verano para funcionar durante el receso:

Del 1 de julio al 31 de julio de 2016

Hon. Maite D. Oronoz Rodríguez, presidenta
Hon. Anabelle Rodríguez Rodríguez
Hon. Mildred G. Pabón Charneco

Del 1 de agosto al 31 de agosto de 2016

Hon. Roberto Feliberti Cintrón, presidente
Hon. Luis F. Estrella Martínez
Hon. Ángel Colón Pérez

Del 1 de septiembre al 30 de septiembre de 2016

Hon. Rafael L. Martínez Torres, presidente
Hon. Erick V. Kolthoff Caraballo
Hon. Edgardo Rivera García
En caso que sea necesario sustituir a algún Juez o alguna Jueza que no pueda intervenir en algún asunto, se seguirá el procedimiento establecido en la Regla 4 del Reglamento del Tribunal Supremo, supra. El Tribunal continuará emi-tiendo y certificando Opiniones y Sentencias durante este periodo.

Publíquese.

*42Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo Interina.
(Fdo.) Sonnya Isabel Ramos Zeno Secretaria del Tribunal Supremo Interina